UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1832


SHOW WEN LIN, a/k/a Xi-Wen Lin; HONG WEI LIN, a/k/a Kotaro
Ono,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 27, 2012                  Decided:   April 2, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Margaret Wong, MARGARET WONG & ASSOCIATES, CO., LLP, Cleveland,
Ohio, for Petitioners.   Tony West, Assistant Attorney General,
Ada E. Bosque, Senior Litigation Counsel, Brianne Whelan Cohen,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Show Wen Lin, and her husband, Hong Wei Lin, natives

and citizens of the People’s Republic of China (collectively

“Petitioners”), petition for review of an order of the Board of

Immigration Appeals (“Board”) denying their motion to reopen.

Because      the   Petitioners      fail       to    raise    any     arguments      that

meaningfully challenge the propriety of the Board’s denial of

their motion to reopen in the argument section of their brief,

we find that they have failed to preserve any issues for review.

See Fed. R. App. P. 28(a)(9)(A) (“[T]he argument . . . must

contain      . . . appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which the appellant relies.”); Edwards v. City of Goldsboro, 178

F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to comply with the

specific     dictates     of    [Rule   28]     with   respect       to    a    particular

claim      triggers      abandonment       of       that     claim    on        appeal.”).

Accordingly, we deny the petition for review for the reasons

stated by the Board.            See In re: Show Wen Lin (B.I.A. Jul. 7,

2011). *     We dispense with oral argument because the facts and

legal      contentions    are    adequately         presented    in       the   materials


     *
       We lack jurisdiction to review the Board’s refusal to
exercise its authority to sua sponte reopen proceedings. See
Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                            PETITION DENIED




                                    3